Title: Enclosure 4: List of Persons Employed in the Office of the Auditor of the Treasury, 3 January 1793
From: Treasury Department,Harrison, Richard
To: 



No. 4
List of Persons Employed in the Office of the Auditor of the Treasury of the United States.

Names.
Station.
Salary ⅌ annum
Total Amount




Dollars.




Richard Harrison.
Auditor
1900.




William Simmons.
Principal Clerk
  800.
2700.


George Nixon
Clerk
540.



Robert Underwood
“
540.



James Burnside
“
600.



William Blackburn
“
450.



Ezekiel Freeman
“
500.



John Crosby
“
500.



Doyle Sweeny
“
640.



Clement C. Brown
“
800.



Morgan Sweeny
“
350.



Richard Reddy
“
450.



John White
“
500.



John Gibson
“
420.



John Stapleton
“
420.



William Aldricks
“
420.



Michael Forrest
“
  350.
7480.


Joseph Bowman,
Messenger
    250.
  250.





10.430
Dollars.



Treasury Department,
Auditor’s Office, January 3d. 1793
R. Harrison.

